Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 are presented for examination.
Applicants’ information disclosure statement filed September 23, 2021 has been received and entered.
Applicants’ amendment and response filed December 15, 2021 have been received and entered.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Accordingly, the rejection made under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter as set forth in the previous Office action dated September 15, 2021 at page 2 as applied to claims 1-3 is hereby WITHDRAWN due to applicants’ amendment to claim 1 to recite “A method of use” claim.
Accordingly, the rejection made under 35 USC 103 as being unpatentable over EP 2712613 A1, hereby known as Babnik of PTO-1449 in view of WO 2004/006887 A2, hereby known as Harel et al. of PTO-1449 as set forth in the previous Office action dated September 15, 2021 at pages 3-4 as applied to claims 1-3 is hereby WITHDRAWN because the prior art does not teach the combination of nicotinamide and sorafenib.
Allowable Subject Matter
Claims 1-3 are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587. The examiner can normally be reached M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN E. WEDDINGTON
Primary Examiner




/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629